Case 1:20-cv-23570-BB Document 12-1 Entered on FLSD Docket 09/26/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:20-CV-23570-BB

  MANUEL RODRIGUEZ and
  MERCEDES RODRIGUEZ, his spouse,

          Plaintiffs,
  vs.

  TARGET CORPORATION,

       Defendant.
  _______________________________/

                            AGREED CONFIDENTIALITY ORDER

          THIS MATTER is before the Court upon the Stipulation of the Parties for the entry
  of an Agreed Confidentiality Order. It appearing to the Court that the Parties are entitled
  to the relief sought it is, upon consideration
          HEREBY ORDERED that with regard to material disclosed in the course of the
  above-captioned lawsuit (“Lawsuit”) which constitute or contain trade secrets or other
  confidential research, development, or commercial information of the parties
  (“Confidential Material”), the following procedures shall govern:


  1.     This Order is meant to encompass all forms of disclosure which may contain
  Confidential Material, including any document, pleading, motion, exhibit, declaration,
  affidavit, deposition transcript, inspection and all other tangible items (electronic media,
  photographs, video, etc.).

  2.     The parties may designate any Confidential Material produced or filed in this
  Lawsuit as confidential and subject to the terms of this Order by marking such materials
  “Confidential”. If any material has multiple pages, this designation need only be placed
  on the first page of such material. Any material designated as “Confidential” shall not be
  disclosed to any person or entity, except to the parties, counsel for the respective parties,
  and expert witnesses assisting counsel in this Lawsuit, and the Court.

  3.    Any material designated as confidential pursuant to paragraph 2 above shall be
  used solely for the purposes of this Lawsuit and for no other purpose.




  23188479v1
Case 1:20-cv-23570-BB Document 12-1 Entered on FLSD Docket 09/26/2020 Page 2 of 5



  4.     Prior to disclosure of any Confidential Material to any person, each person to whom
  disclosure is to be made shall execute a written “Confidentiality Agreement” (in the form
  attached hereto) consenting to be bound by the terms of this Order. The parties, counsel
  for the respective parties (including legal assistants and other personnel) and the Court
  are deemed to be bound by this Order and are not required to execute a Confidentiality
  Agreement.

  5.      Only counsel of record in this Lawsuit shall be permitted to disseminate
  Confidential Material. Upon dissemination of any Confidential Material, each non-
  designating counsel of record in this Lawsuit shall maintain a written record as to: (1) the
  identity of any person given Confidential Material, and (2) the identity of the Confidential
  Material so disseminated (such as by “Bates stamp” number). Such record shall be made
  available to the designating party upon request.

  6.     If additional persons become parties to this Lawsuit, they shall not have access to
  any Confidential Material until they execute and file with the Court their written agreement
  to be bound by the terms of this Order.

  7.     In the event that any question is asked at a deposition that calls for the disclosure
  of Confidential Material, the witness shall answer such question (unless otherwise
  instructed not to do so on grounds of privilege) provided that the only persons in
  attendance at the deposition are persons who are qualified to receive such information
  pursuant to this Order. Deposition testimony may be designated as confidential following
  the testimony having been given provided that: (1) such testimony is identified and
  designated on the record at the deposition, or (2) non-designating counsel is notified of
  the designation in writing within thirty days after receipt by the designating party of the
  respective deposition transcript. All deposition transcripts in their entirety shall be treated
  in the interim as “Confidential” pursuant to paragraph 2 above. When Confidential
  Material is incorporated in a deposition transcript, the party designating such information
  confidential shall make arrangements with the court reporter not to disclose any
  information except in accordance with the terms of this Order.

  8.    If a deponent refuses to execute a Confidentiality Agreement, disclosure of
  Confidential Material during the deposition shall not constitute a waiver of confidentiality.
  Under such circumstances, the witness shall sign the original deposition transcript in the
  presence of the court reporter and no copy of the transcript or exhibits shall be given to
  the deponent.

  9.     With respect to any communications to the Court, including any pleadings, motions
  or other papers, all documents containing Confidential Material shall be communicated to
  the Court in accordance with Rule 5.4 of the Local Rules for the United States District
  Court for the Southern District of Florida. The parties shall request that the Court return
  any communications containing Confidential Material to the submitting party upon
  termination of this Lawsuit (whether by dismissal or final judgment). The use of Protected
  Documents or Protected Information in pleadings, court submissions or at trial does not
  waive the provisions of this Confidentiality Order.



  23188479v1
Case 1:20-cv-23570-BB Document 12-1 Entered on FLSD Docket 09/26/2020 Page 3 of 5




  10.   If a non-designating party is subpoenaed or ordered to produce Confidential
  Material by another court or administrative agency, such party shall promptly notify the
  designating party of the pending subpoena or order and shall not produce any
  Confidential Material until the designating party has had reasonable time to object or
  otherwise take appropriate steps to protect such Confidential Material.

  11.     If a party believes that any Confidential Material does not contain confidential
  information, it may contest the applicability of this Order to such information by notifying
  the designating party’s counsel in writing and identifying the information contested. The
  parties shall have thirty days after such notice to meet and confer and attempt to resolve
  the issue. If the dispute is not resolved within such period, the party seeking the protection
  shall have thirty days in which to make a Motion for Protective Order with respect to
  contested information. Information that is subject to a dispute as to whether it is properly
  designated shall be treated as designated in accordance with the provisions of this Order
  until the Court issues a ruling.

  12.     Inadvertent failure to designate any material “Confidential” or shall not constitute a
  waiver of an otherwise valid claim of confidentiality pursuant to this Order, so long as a
  claim of confidentiality is asserted within fifteen days after discovery of the inadvertent
  failure. At such time, arrangements shall be made by the parties to designate the material
  “Confidential” in accordance with this Order.

  13.    This Order shall be without prejudice to the right of any party to oppose production
  of any information or object to its admissibility into evidence.

  14.    When any counsel of record in this Lawsuit or any attorney who has executed a
  Confidentiality Agreement becomes aware of any violation of this Order, or of facts
  constituting good cause to believe that a violation of this Order may have occurred, such
  attorney shall report that there may have been a violation of this Order to the Court and
  all counsel of record.

  15.    Within thirty days after the termination of this Lawsuit (whether by dismissal or final
  judgment), all Confidential Material (including all copies) shall be returned to counsel for
  the designating party. In addition, counsel returning such material shall execute an
  affidavit verifying that all Confidential Material produced to such counsel and any
  subsequently made copies are being returned in their entirety pursuant to the terms of
  this Order. Such a representation fully contemplates that returning counsel has: (1)
  contacted all persons to whom that counsel disseminated Confidential Material, and (2)
  confirmed that all such material has been returned to disseminating counsel.

  16.    After the termination of this Lawsuit, the provisions of this Order shall continue to
  be binding and this Court shall retain jurisdiction over the parties and any other person
  who has access to documents and information produced pursuant to this Order for the
  sole purpose of enforcement of its provisions.




  23188479v1
Case 1:20-cv-23570-BB Document 12-1 Entered on FLSD Docket 09/26/2020 Page 4 of 5



          DONE AND ORDERED in Chambers at ____________, ________________
  County, Florida this _____ day of _______________, 2020.

                                              _______________________________
                                              The Honorable Beth Bloom
                                              U.S. District Judge


  Copies furnished to:
  Charles P. Flick, Esq.
  Shawn Libman, Esq.
  Michael A. Goldfarb, Esq.
  Alan Goldfarb, Esq.




  23188479v1
Case 1:20-cv-23570-BB Document 12-1 Entered on FLSD Docket 09/26/2020 Page 5 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:20-CV-23570-BB
  MANUEL RODRIGUEZ and
  MERCEDES RODRIGUEZ, his spouse,

          Plaintiffs,
  vs.

  TARGET CORPORATION,

       Defendant.
  _______________________________/

                               CONFIDENTIALITY AGREEMENT

        BEING DULY SWORN, I hereby attest to the following:

  (1)     It is my understanding that confidential information will be provided to me pursuant
  to the terms and restrictions of the Confidentiality Order entered in Manuel Rodriguez and
  Mercedes Rodriguez v. Target Corporation, by the Court.

  (2)    I have been given a copy of and have read the Confidentiality Order and have had
  its meaning and effect explained to me by the attorneys providing me with such
  confidential information, and that I hereby agree to be bound by it.

  (3)   I further agree that I shall not disclose such confidential information to others,
  except in accordance with the Confidentiality Order.

  (4)    It is my understanding that if I fail to abide by the terms of the Confidentiality Order
  then I may be subject to sanctions imposed by the Court for such a failure.

  (5)   I hereby consent to the jurisdiction of the Court for purposes of enforcing the
  Confidentiality Order.

        Dated: ________________                      ________________________________
                                                     Signature
                                                     ________________________________
                                                     Printed Name
  NOTARY

  Subscribed and sworn to before me this ________ day of ______________ 2020.
  Witness my hand and official seal.
  ______________________________
  Notary Public


  23188479v1
